Exhibit 21 SUBSIDIARIES OF THE COMPANY State/County of Incorporation Stock Ownership West Pharmaceutical Services, Inc. Pennsylvania Parent Co. Citation Plastics Co. New Jersey % LaModel Israel Medimop Medical Projects (North), Ltd. Israel Medimop Medical Projects Ltd. Israel Plasmec Public Limited Company England PM2OL A/S Denmark Senetics, Inc. Delaware Tech Group Europe Limited Ireland Tech Group Grand Rapids, Inc. Delaware Tech Group North America, Inc. Arizona (mfg) Tech Group Puerto Rico, LLC Delaware (mfg) Tech Group Puerto Rico Holdings, Ltd Bermuda W.P.S. F. Limited England West Analytical Laboratories LLC Delaware West Pharmaceutical Packaging (China) Company Ltd. China West Pharmaceutical Packaging India Private Limited India West Pharmaceutical Services Argentina S.A. Argentina West Pharmaceutical Services Australia Pty. Ltd. Australia West Pharmaceutical Services Beograd Serbia West Pharmaceutical Services Brasil LTDA. Brasil West Pharmaceutical Services Canovanas, Inc. Delaware West Pharmaceutical Services Colombia S.A. Colombia (a) West Pharmaceutical Services Cornwall Limited England West Pharmaceutical Services Danmark A/S Denmark West Pharmaceutical Services Delaware Acquisition, Inc. Delaware West Pharmaceutical Services Deutschland GmbH Co KG Germany West Pharmaceutical Services France S.A. France (b) West Pharmaceutical Services Group Limited England West Pharmaceutical Services Hispania S.A. Spain West Pharmaceutical Services Holding Danmark ApS Denmark West Pharmaceutical Services Holding France SAS France West Pharmaceutical Services Holding GmbH Germany West Pharmaceutical Services Italia S.r.L. Italy West Pharmaceutical Services Lakewood, Inc. Delaware West Pharmaceutical Services Lewes Limited England West Pharmaceutical Services Limited Danmark A/S Denmark West Pharmaceutical Services Normandie SAS France West Pharmaceutical Services of Delaware, Inc. Delaware West Pharmaceutical Services of Florida, Inc. Florida West Pharmaceutical Services Shanghai Medical Rubber Products Co., Ltd. China West Pharmaceutical Services Singapore (Holding) Pte. Limited Singapore West Pharmaceutical Services Singapore Pte. Ltd. Singapore West Pharmaceutical Services Vega Alta, Inc. Delaware West Pharmaceutical Services Venezuela C.A. Venezuela West Pharmaceutical Services Verwaltungs GmbH Germany (a)1.55% is held in treasury by West Pharmaceutical Services ColombiaS.A. (b)In addition, .01% is owned directly by 8 individual shareholders who are officers of the Company
